EXHIBIT 5 ONE SHELL PLAZA 910 LOUISIANA HOUSTON, TEXAS 77002-4995 TEL+1 FAX+1 www.bakerbotts. com ABU DHABI AUSTIN BEIJING DALLAS DUBAI HONG KONG HOUSTON LONDON MOSCOW NEW YORK PALO ALTO RIYADH WASHINGTON August 23, 2011 Cleco Power LLC 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 Ladies and Gentlemen: We have acted as counsel for Cleco Power LLC, a Louisiana limited liability company (the “Company”), in connection with the preparation of Post-Effective Amendment No. 1 to Registration Statement on Form S-3 (Registration No. 333-162773)(as amended, the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to the proposed issuance and sale from time to time of up to $400,000,000 in aggregate amount of the Company’s unsecured debt securities (the “Debt Securities”).Each series of the Debt Securities will be issued under the Indenture, dated as of October 1, 1988, between the Company (as successor thereunder to Cleco Utility Group Inc. (formerly known as Central Louisiana Electric Company, Inc.)) and The Bank of New York Mellon Trust Company, N.A. (as successor thereunder to Bankers Trust Company), as supplemented and amended (the “Indenture”), a copy of which has been included as an exhibit to the Registration Statement. In our capacity as your counsel in the connection referred to above, we have examined as a basis for the opinion hereinafter expressed (i) the First Amended and Restated Articles of Organization, Initial Report and First Amended and Restated Operating Agreement of the Company, each as amended to date, (ii) the Indenture, (iii) originals or copies certified or otherwise identified of corporate and limited liability company records of the Company, including minute books of the Company as furnished to us by the Company and (iv) certificates of public officials and of representatives of the Company and statutes and other instruments or documents.In giving such opinion, we have relied upon certificates of officers of the Company with respect to the accuracy of the material factual matters contained in such certificates.In making our examination, we have assumed that all signatures on documents examined by us are genuine, that all documents submitted to us as originals are authentic and that all documents submitted to us as certified or photostatic copies conform with the original copies of such documents. On the basis of the foregoing, and subject to the assumptions, limitations and qualifications set forth herein, we are of the opinion that: Cleco Power LLC
